Title: To Thomas Jefferson from Charles François d’Anmours, 29 April 1791
From: Anmours, Charles François, Chevalier d’
To: Jefferson, Thomas


Baltimore, 29 Apr. 1791. Introducing and recommending to TJ’s “special protection” M. Pierre Zacharie of Lyons, an “ingenious mechanician of a family that has produced many men of merit in the mechanical branch of mathematicks, and who have received … several rewards and privileges.” He is the inventor of a machine to clean harbors, found on examination there to be superior to a number of others. He goes to Philadelphia to solicit “an Exclusive patent for Establishing it in all the harbours of the U. States,” conveying with him a model which he will submit to TJ.
“As I know, Sir, how familiar every Branch of Knowledge is to you and with what Zeal you Protect and Promote every object of public utility, I have on these two Principles, taken upon me to recommend both the machine and its inventor to your Patronage; Knowing not a better Judge of the merit of the one, and a more judicious and Benevolent Protector of the latter.”
